                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

United States of America,               )
                                        )
              Plaintiff,                )     ORDER
                                        )
       vs.                              )
                                        )
Donald Benny Stone, a/k/a               )      Case No. 1:19-cr-074
Donald Benny Medicinestone,             )
                                        )
              Defendant.                )


       Defendant is charged in an Indictment with the offense of assault with a dangerous weapon

in violation of 18 U.S.C. §§ 113(a)(3) and 1153. He made his initial appearance and was arraigned

on June 3, 2019. On motion by the Government, he was ordered detained pending a detention

hearing at 9:00 a.m. on June 6, 2019.

       On June 4, 2019, the parties filed a stipulation in which they agreed to the conditional release

of defendant to his family on June 7, 2019. The court ADOPTS the parties’ stipulation (Doc. No.

12). The detention hearing set for June 6, 2019, is cancelled. Defendant shall be released to a

family member no earlier than 9:00 a.m. on June 7, 2019. Defendant’s release shall be subject to

the following conditions:

       (1)    Defendant shall not violate federal, state, tribal, or local law while on release.

       (2)    Defendant shall appear in court as required and surrender for any sentence imposed.

       (3)      Defendant shall submit to a substance abuse and mental health evaluation and

              comply with resulting counseling or treatment recommendations.

       (4)    Defendant shall not knowingly or intentionally have any direct or indirect contact

              with the alleged victim, except that counsel for the defendant, or counsel's agent or

                                                  1
       authorized representative, may have such contact with such person(s) as is necessary

       in the furtherance of the defendant's legal defense.

(5)    Defendant’s family members shall immediately contact Pretrial Services Officer

       Baily Kruger at (701) 530-2414 in event the defendant violates any conditions of

       release or disappears.

IT IS SO ORDERED.

Dated this 5th day of June, 2019.

                                     /s/ Clare R. Hochhalter
                                     Clare R. Hochhalter, Magistrate Judge
                                     United States District Court




                                         2
